Citation Nr: 1734408	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.   06-23 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for a service-connected skin disability, characterized as eczema (previously as actinic keratosis).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1955 to October 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

A March 2014 deferred rating decision recharacterized the previously established service connection of actinic keratosis to eczema.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board notes that the United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The United States Department of Veterans Affairs (VA) disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, 27 Vet. App. 1528 (Oct. 6, 2016).  As the issue on appeal may have been affected by the resolution of VA's appeal in Johnson, the Board stayed action on that matter in accordance with the CAVC's stay.  On July 14, 2017, the Federal Circuit reached a final decision in Johnson and reversed the CAVC's decision.  See Johnson v. Shulkin,  27. Vet. App. 12601 (July 14, 2017).  As the CAVC decision has been reversed, the stay on affected claim has been lifted and the adjudication of the claim presently on appeal is resumed.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary before the Veteran's claim on appeal can be adjudicated to ensure a complete record on which the Board can base its decision, including affording the Veteran a new VA skin disease examination.

The Veteran testified in the April 2017 hearing that his skin condition has gotten worse in the past few years.  In light of this complaint, the Board concludes that a current examination is required to determine the current nature and severity of the Veteran's skin conditions.  Because the Veteran is competent to observe a worsening of symptoms, the RO must schedule the Veteran for an updated examination to determine the current severity of his service-connected eczema.  See 38 C.F.R. § 3.159 (c)(4)(i) (2016); see also Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).

Further, the Veteran reported in his May 2014 VA skin disease examination that he was seen in Temple, Texas by Scott and White for his skin condition.  In addition, the Veteran testified in the April 2017 hearing that he received treatment in Temple, Texas and was told that he might have bacteria under his skin.  In light of the forgoing, the Board finds while on remand the RO should obtain records that have been identified from the private facility in Temple, Texas.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify any VA and non-VA healthcare treatment for the skin disability on appeal, including from his doctors (noted in the May 2014 VA examination and April 2017 Board Hearing).  Thereafter, after obtaining appropriate authorization from the Veteran, copies of any such treatment records identified, in addition to the records from Scott and White of Temple, Texas, should be sought and associated with the Veteran's claims file.  

2.  Thereafter, schedule the Veteran for a VA examination of his skin condition with a specialist in skin disease and/or medical profession in dermatology.  To the extent reasonably practicable, the scheduling of such examination should be coordinated with the Veteran so that the examination occurs during active process.  The examiner should indicate that the claims file, including this REMAND, was reviewed.  All necessary studies and tests should be conducted.  The RO should ensure that the examiner provides all information required for rating purposes.

The medical records shows varied diagnoses related to the skin to include eczema, chronic nodular chondrodermatitis, actinic keratosis, acrochordons, benign hemangiomas, chronic nodular chondrodermatitis, and neurodermatitis. 

For purposes of this opinion, please reconcile the current diagnosis of eczema with any other skin disorders of record.  Please indicate whether each change in diagnosis represents progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition.  Please support this opinion with a complete rationale. 

In so doing, the examiner is requested to attempt (to the extent possible) to distinguish the effects of the service-connected eczema and any skin disorder found to be a development of a new and separate condition.  Please note if it is not possible to attribute the Veteran's symptoms to each disorder separately.  The examiner is asked to address each of the following:

a)  The examiner should indicate the percentage of the total body surface area and total exposed body surface area affected, the duration of any topical or systemic therapy during the past 12 month period, the nature and number of any residual scars attributable to the Veteran's service-connected eczema, and any functional impairment caused by the Veteran's eczema or residuals thereof.

b)  The examiner should identify all medication used by the Veteran for the service-connected skin disorder during the period on appeal, and indicate whether each is a systemic therapy that is like or similar to corticosteroids or other immunosuppressive drugs.

3.  Upon completion of the above development and any additional development deemed appropriate, readjudicate the issue on appeal.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




